Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-18-00547-CR

                                Desere Devine DAVILA,
                                       Appellant

                                           v.

                                  The STATE of Texas,
                                        Appellee

                 From the County Court at Law No. 4, Bexar County, Texas
                                 Trial Court No. 569002
                    Honorable Jason Roland Garrahan, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED July 10, 2019.


                                            _____________________________
                                            Patricia O. Alvarez, Justice